Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 1 of 14 PageID: 4530




 Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


     WHAT A SMOKE, LLC,

                 Plaintiff,
                                                                Civil Action No. 19-16657
          v.                                                           (JMV) (JAD)

     DURACELL U.S. OPERATIONS, INC.,                                    OPINION

                 Defendant.


 John Michael Vazquez, U.S.D.J.

         This matter primarily centers on Plaintiff What A Smoke’s trademark and trade dress

 infringement claims against Defendant Duracell U.S. Operations, Inc. (“Duracell”). Presently

 before the Court is Defendant’s motion to dismiss Counts II, IV, V, and VI of Plaintiffs’ Second

 Amended Complaint (“SAC”). D.E. 37. The Court reviewed all the submissions in support and

 in opposition 1 and considered the motion without oral argument pursuant to Federal Rule of Civil

 Procedure 78(b) and Local Civil Rule 78.1(b). For the reasons discussed below, the motion to

 dismiss is GRANTED.




 1
  Defendant’s brief in support of its motion is referred to as “Def’s Br.,” D.E. 37-1; and
 Plaintiffs’ brief in opposition is referred to as “Pl. Opp’n,” D.E. 47.
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 2 of 14 PageID: 4531




     I.      FACTUAL BACKGROUND 2

          Plaintiff What A Smoke is a limited liability company organized in New Jersey; it was

 started in 2008. SAC ¶ 4. Plaintiff “is in the business of bringing safe nicotine delivery device

 products to the market” and purports to be “a leading innovator, manufacturer and marketer of safe

 e-cigarette products under its OPTIMUM brand, including batteries and electric chargers therefor.”

 Id. ¶ 13. Defendant Duracell is a Delaware corporation that sells and advertises goods and services

 in New Jersey. Id. ¶ 5.

          What A Smoke holds two trademark registrations with the United States Patent and

 Trademark Office (“USPTO”) – Registration Numbers 5,106,639 (“639”) and 5,016,640 (“640”).

 Id. ¶ 14. 639 pertains to “[p]ower sources, namely, batteries, battery chargers and AC power

 adapters for electronic cigarettes” in International Class 9, while 640 addresses “[a]tomizers, tanks,

 refill cartridges and liquids for electronic cigarettes” in International Class 34. Id. (internal

 quotations omitted). Plaintiff further alleges that it “owns common law trademark rights to its

 OPTIMUM trademark with respect to batteries, and Trade Dress.” Id. ¶ 58.

          Plaintiff continues that its OPTIMUM e-cigarettes and batteries are “distinctly packaged”

 “utilizing a predominately black, brown and gold color scheme packaging, with the word

 ‘OPTIMUM’ appearing horizontally within the horizontal brown portion of the packaging” under

 the name What A Smoke. Id. ¶ 28-29. Plaintiff further alleges that since 2009, the “packaging for

 its cigarette kit has been . . . consistently black with a brown and gold portion running horizontally

 across.”    Id. ¶ 30.   This distinct packaging, along with the marks “What A Smoke” and




 2
   The factual background is taken from the SAC, D.E. 35. When reviewing a motion to dismiss,
 the Court accepts as true all well-pleaded facts in the complaint. Fowler v. UPMC Shadyside, 578
 F.3d 203, 210 (3d Cir. 2009).
                                                    2
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 3 of 14 PageID: 4532




 “OPTIMUM,” Plaintiff alleges, “is recognized by [its] customers as the source for high quality

 smoking devices and accessories contained therein.” Id.

        Plaintiff submits that through the use of a “consistently uniform color scheme,” it has “built

 a recognizable brand that is identified by consumers with its high quality and safe e-cigarettes, e-

 cigarette batteries and charges, atomizers, [and] charging cables.” Id. ¶ 32. Plaintiff adds that its

 “customers have come to expect high quality batteries and chargers when they buy a black, brown

 and gold colored package with the word OPTIMUM on it.” Id. Plaintiff contends that the “look

 and feel” of its OPTIMUM products “has become an asset of substantial value as a symbol of

 What A Smoke, its high quality products and services, and its goodwill.” Id. ¶ 34.

        Defendant currently owns two “infringing USPTO trademark applications” – Serial

 Numbers 88/190,116 for OPTIMUM, and 88/190,119 for DURACELL OPTIMUM. Id. ¶ 6.

 According to Plaintiff, Defendant “became aware of What A Smoke’s OPTIMUM mark” on

 November 12, 2018, when it filed trademark applications for OPTIMUM and DURACELL

 OPTIMUM in Class 9. Id. ¶ 15. In its applications, Duracell signed a declaration which attested

 to the following:

                To the best of the signatory’s knowledge and belief, no other
                persons, except, if applicable, concurrent users, have the right to use
                the mark in commerce, either in the identical form or in such near
                resemblance as to be likely, when used on it in connection with the
                goods/services of such other persons, to cause confusion or mistake,
                or to deceive. To the best of the signatory’s knowledge,
                information, and belief, formed after an inquiry reasonable under the
                circumstances, the allegations and other factual contentions made
                above have evidentiary support. The signatory being warned that
                willful false statements and the like are punishable by fine or
                imprisonment, or both, under 18 U.S.C. § 1001, and that such willful
                false statements and the like may jeopardize the validity of the
                application or submission or any registration resulting therefrom,
                declares that all statements made of his/her own knowledge are true
                and all statements made on information and belief are believed to be
                true.
                                                   3
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 4 of 14 PageID: 4533




 Id. ¶ 15. Plaintiff alleges that the foregoing attestation was at best erroneous because, through a

 trademark search of the USPTO records prior to filing, Defendant “should have discovered, and

 undoubtedly it did in fact discover What A Smoke’s two trademark registrations for OPTIMUM

 in Class 9[.]” Id.

        Plaintiff further asserts that the USPTO examiner assigned to review both of Defendant’s

 trademark applications “refused to register Duracell’s OPTIMUM and DURACELL OPTIMUM

 marks because the examiner correctly concluded that both [of] Duracell’s marks were confusingly

 similar to What A Smoke’s senior OPTIMUM mark.” Id. ¶ 16. Plaintiff likewise alleges that the

 USPTO rejected both of Defendant’s trademark applications “on the grounds of a likelihood of

 confusion with What A Smoke’s senior OPTIMUM mark.” Id.

        According to Plaintiff, after Defendant’s trademark applications were rejected by the

 USPTO, Defendant contacted “What A Smoke asking for permission to use [the] OPTIMUM mark

 on batteries.” Id. ¶ 17. Duracell “was provided with evidence of What A Smoke’s prior and senior

 use of the OPTIMUM marks in commerce for batteries,” and while discussions for dispute

 resolution were ongoing, “to Plaintiff’s complete and utter shock, and without permission or any

 communication to Plaintiff whatsoever, Duracell launched its product for batteries using Plaintiff’s

 OPTIMUM mark.” Id. Plaintiff indicates that since approximately July 15, 2019, Duracell has

 promoted and sold its batteries in violation of Plaintiff’s senior trademark rights. Id. ¶ 18. Through

 Defendant’s website, it allegedly “appropriate[s] What A Smoke’s OPTIMUM trademark by using

 [it] to advertise similar or identical goods, namely, batteries.” Id. ¶ 9.

        According to the SAC, Defendant uses similar packaging to Plaintiff – including a “similar

 black and gold color scheme” and “similar positioning of the OPTIMUM mark underneath the

 company name mark.” Id. ¶ 31. Defendant’s OPTIMUM batteries also allegedly “utilize a

                                                    4
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 5 of 14 PageID: 4534




 predominately black packaging, with gold-brownish coloring, with the word ‘OPTIMUM’ in a

 contrasting color scheme.” Id. ¶ 32. Plaintiff alleges that Defendant is “using Plaintiff’s trade

 dress, or a trade dress that is confusingly similar”; that Plaintiff and Defendant sell their respective

 products to consumers in the same geographical locations; and that “Defendant is a direct

 competitor of Plaintiff.”     Id. ¶ 36-39.    According to Plaintiff, Defendant’s advertisement,

 distribution, promotion, and sale of “batteries bearing OPTIMUM and DURACELL OPTIMUM

 trademarks” “creates confusion in the minds of consumers about the source of the relevant goods.”

 Id. ¶ 9. Plaintiff continues that customers “were, have been, and are continuing to be led to believe

 that Plaintiff’s goods are those of the Defendant, or vice versa,” and that this has “result[ed] in

 dilution of Plaintiff’s trademark and loss of income to Plaintiff.” Id. ¶ 10. Plaintiff believes that

 Duracell’s current marketing campaign is “design[ed] to general millions, if not billions, of dollars

 of sales revenue,” and “a business of Plaintiff’s size cannot compete against it.” Id. ¶ 18. Plaintiff

 adds that “[t]he time, effort, and money that [it] has invested in its business is being trampled by

 Duracell[’s]” use of Plaintiff’s mark. Id.

     II.      PROCEDURAL HISTORY

           What A Smoke filed a Complaint on August 13, 2019, D.E. 1, a First Amended Complaint

 on September 6, 2019, D.E. 4, and a Second Amended Complaint (“SAC”) on November 9, 2019,

 D.E. 35. The SAC includes six Counts: Count I, alleging trademark infringement, SAC ¶¶ 19-26;

 Count II, alleging “trade dress infringement/unfair competition, 15 U.S.C. § 1125,” SAC ¶¶ 27-

 46; Count III, alleging “unfair competition and false designation of origin, 15 U.S.C. § 1125(a),”

 SAC ¶¶ 47-53; Count IV, alleging “common law trademark infringement and trade dress

 infringement, N.J. Stat. Ann. § 56:3-13a to -13.22,” SAC ¶¶ 54-71; Count V, alleging unjust



                                                    5
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 6 of 14 PageID: 4535




 enrichment, SAC ¶¶ 72-73; and Count VI, alleging fraud on the USPTO, SAC ¶¶ 74-78. Defendant

 filed the present motion to dismiss Counts II, IV, V, and VI on November 19, 2019. D.E. 37. 3

     III.      STANDARD OF REVIEW

            To withstand a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

 plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint is plausible on its face when there is

 enough factual content “that allows the court to draw the reasonable inference that the defendant

 is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the

 plausibility standard “does not impose a probability requirement, it does require a pleading to show

 more than a sheer possibility that a defendant has acted unlawfully.” Connelly v. Lane Const.

 Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal quotations and citations omitted). As a result, a

 plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery will uncover

 proof of [his] claims.” Id. at 789.

            In evaluating the sufficiency of a complaint, a district court must accept all factual

 allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

 Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). A court, however, is “not

 compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

 disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

 after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no




 3
   Before deciding the current motion, the Court considered What A Smoke’s motion for a
 preliminary injunction, D.E. 5, supplemental motion to amend the motion for preliminary
 injunction, D.E. 23, and renewed motion for a preliminary injunction, D.E. 76. The Court denied
 the motions without prejudice. D.E. 107.
                                                6
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 7 of 14 PageID: 4536




 relief could be granted under any set of facts consistent with the allegations, a court may dismiss

 the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., LLC, No. 10-

 2945, 2010 WL 5146765, at *1 (D.N.J. Dec. 13, 2010).

     IV.      ANALYSIS

           A. Trade Dress Infringement Claims 4

           Defendant moves to dismiss Plaintiff’s claims for trade dress infringement, Counts II and

 IV, arguing that (1) “the product packaging for What A Smoke’s OPTIMUM vaping device line”

 has “never had a recognizable and consistent overall look,” and (2) the SAC fails to plausibly

 allege the design has a secondary meaning. Def’s Br. 16, 21.

           “‘Trade dress’ refers to the design or packaging of a product which serves to identify the

 product’s source.” Shire U.S. Inc. v. Barr Lab’ys, Inc., 329 F.3d 348, 353 (3d Cir. 2003). It

 “includes not only a product’s packaging but also its design, such as its size, shape, and color.”

 Ezaki Glico Kabushiki Kaisha v. Lotte Int’l Am. Corp., No. 19-3010, 2020 U.S. App. LEXIS

 31926, *6 (3d Cir. Oct. 8, 2020). “The purpose of trade dress protection, like trademark protection,

 is to ‘secure the owner of the [trade dress] the goodwill of his business and to protect the ability of

 consumers to distinguish among competing producers.’” Shire U.S., 329 F.3d at 353 (alteration in

 original) (quoting Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 774 (1992)).




 4
   Count II alleges trade dress infringement under the Lanham Act, 15 U.S.C. § 1125, and Count
 IV alleges trade dress infringement under N.J. Stat. Ann. § 56:3-13a et seq. New Jersey law
 provides that its purpose is “to provide a system of State trademark registration and protection
 substantially consistent with the federal system of trademark registration and protection under the
 [Lanham Act],” and that “[t]he interpretation and construction of the [Lanham Act] shall be
 examined as persuasive authority for the interpretation and construction of this 1995 amendatory
 and supplementary act.” N.J. Stat. Ann. § 56:3-13a. The Court therefore analyzes these Counts
 together.
                                                  7
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 8 of 14 PageID: 4537




        Typically, to prevail on a trade dress infringement claim under the Lanham Act, a plaintiff

 must show that “(1) the allegedly infringing design is non-functional; (2) the design is inherently

 distinctive or has acquired secondary meaning; and (3) consumers are likely to confuse the source

 of the plaintiff’s product with that of the defendant’s product.” McNeil Nutritionals, LLC v.

 Heartland Sweeteners, LLC, 551 F.3d 350, 357 (3d Cir. 2007). A plaintiff must also “‘articulat[e]

 the specific elements which comprise its distinct dress.’” Fair Wind Sailing, Inc. v. Dempster, 764

 F.3d 303, 309 (3d Cir. 2014) (alteration in original) (quoting Landscape Forms, Inc. v. Columbia

 Cascade Co., 113 F.3d 373, 381 (2d Cir. 1997)). But when a “plaintiff in a trade dress action seeks

 protection under the Lanham Act for a series or line of products or packaging,” “this three-part

 inquiry alone . . . is insufficient.” Rose Art Indus. v. Swanson, 235 F.3d 165, 172 (3d Cir. 2000).

 In cases seeking to protect a product line, courts apply the “consistent overall look” standard

 “before the non-functionality/distinctiveness/likelihood of confusion test is applied.” Id. at 172-

 73. Pursuant to this standard,

                a plaintiff, seeking protection for a series or line of products, must first
                demonstrate that the series or line has a recognizable and consistent overall
                look. Only after the plaintiff has established the existence of recognizable
                trade dress for the line or series of products should the trial court determine
                whether the trade dress is distinctive, whether the trade dress is
                nonfunctional, and whether the defendant’s use of plaintiff's trade dress is
                likely to cause consumer confusion.

 Id. at 173. The “consistent overall look” standard does not require “that the appearance of the

 series or line of products or packaging be identical.” Id. “[A] party may have trade dress rights

 even though there are slight variations in its package design so long as the change does not alter

 the distinctive characteristics and the trade dress conveys a single and continuing commercial

 expression.” Id. (quoting Rose Art Indus. v. Raymond Geddes & Co., 31 F. Supp. 2d 367, 373

 (D.N.J. 1998)).

                                                  8
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 9 of 14 PageID: 4538




        The SAC does not explicitly state whether Plaintiff seeks trade dress protection for an

 individual product or for a product line. But Plaintiff’s allegations seem to suggest trade dress for

 a product line rather than an individual product. Plaintiff’s trade dress allegations concern battery

 products, cigarette kits, batteries, chargers, and What A Smoke’s “numerous other products.” SAC

 ¶¶ 29-32. Therefore, the Court will conduct a product line inquiry.

        Plaintiff has alleged the following product packaging descriptions relevant to its trade

 dress: its “battery products utiliz[e] a predominantly black, brown and gold color scheme

 packaging, with the word ‘OPTIMUM’ appearing horizontally within the horizontal brown portion

 of the packaging underneath . . . ‘What A Smoke,’” SAC ¶ 29; the “packaging for its cigarette kit”

 is “black with a gold portion running horizontally across” and includes “its distinct black, brown

 and gold color scheme” along with the marks “What A Smoke” and “OPTIMUM,” SAC ¶ 30; its

 “OPTIMUM batteries also utilize a predominantly black packaging, with gold-brownish coloring,

 with the word ‘OPTIMUM’ in a contrasting color scheme,” SAC ¶ 32; and “numerous other

 products” use the “OPTIMUM packaging . . . with the black, brown and gold packaging and a

 coordinated color scheme,” SAC ¶ 32. Taken together, Plaintiff’s allegations define its trade dress

 as a black, brown, and gold color scheme that includes the word OPTIMUM.

        Although the SAC describes a similar trade dress for numerous products within What A

 Smoke’s product line, the SAC only includes a color image depicting the trade dress for a single

 product – its cigarette kit – which comports with the trade dress description provided by Plaintiff.

 SAC ¶ 9. However, Defendant contends that there is no consistent overall look to What A Smoke’s

 packaging across the entirety of its product line. Def’s Br. 21. In support of this argument,

 Defendant asks the Court to consider additional photos of What A Smoke products and their

 packaging; these photos were not included in the SAC. Id. at 4, 12-13.

                                                  9
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 10 of 14 PageID: 4539




         In deciding a motion to dismiss, a court ordinarily considers only the factual allegations

  raised in the complaint, exhibits attached to the complaint, and matters of public record. However,

  a court may also rely on “a document integral to or explicitly relied upon in the complaint.” U.S.

  Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (citation omitted); Tanikumi v.

  Walt Disney Co., 616 Fed. App’x 515, 518 (3d Cir. 2015) (“It is well established . . . that a district

  court may consider items that are integral to the complaint on a motion to dismiss.). A document

  is integral if a “claim would not exist but-for the existence of the document.” Dix v. Total

  Petrochemicals USA, Inc., No. 10-3196, 2011 WL 2474215, at *1 (D.N.J. June 20, 2011).

  “Otherwise, a plaintiff with a legally deficient claim could survive a motion to dismiss simply by

  failing to attach a dispositive document on which it relied.” Pension Benefit Guar. Corp. v. White

  Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993).

         A critical element of Plaintiff’s trade dress infringement claims is whether the packaging

  of the multitude of products in Plaintiff’s product line utilize a consistent overall look. Swanson,

  235 F.3d at 175 (“when applying the ‘consistent overall look’ standard . . . a trial court should

  consider . . . the products or packaging for which the plaintiff is seeking trade dress protection”).

  While the SAC describes the trade dress of its battery products, cigarette kits, batteries, chargers,

  and “numerous other products,” SAC ¶¶ 29-32, it includes a visual depiction only of the cigarette

  kit. Defendant’s motion to dismiss includes images of the following What A Smoke products that

  do not appear in the SAC: Optimum Smart Technology Mod SMATIC 70 and SMATIC 30, Def’s

  Br. 2; Optimum Nano Smart Temperature Control Vaporizer, id. at 3; two different images of the

  Optimum Disposable Electronic Cigarette, id.; the contents of an Optimum Complete Regular

  Flavor Electronic Cigarette Kit (Rechargeable), id. at 5; Optimum Electronic Cigarette Starter Kit

  and its contents, id.; Optimum Storm X2 Tank, id. at 6; Optimum Nano Tank Replacement Coil,

                                                   10
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 11 of 14 PageID: 4540




  id.; Optimum Storm Replacement Coil, id.; Optimum Sterling Liquid, id. at 7; and Optimum

  Master Artisan Liquid, id. The Court finds that these photos – depicting the “numerous” What A

  Smoke products Plaintiff references in the SAC – are integral to Plaintiff’s trade dress allegations

  and therefore considers them in deciding this motion to dismiss.

         A review of What A Smoke’s products and their packaging demonstrates that there is no

  consistent overall look to the What A Smoke product line. Despite Plaintiff’s allegations that its

  products use a similar trade dress – a black, brown, and gold color scheme that includes the word

  OPTIMUM – many of its products do not fit this description. For example, the Optimum Nano

  Smart Temperature Control Vaporizer is in a white box. Id. at 3, 18. Other products – including

  the Optimum Disposable Electronic Cigarette and the Optimum Electronic Cigarette Starter Kit –

  appear in packaging that is predominately red and white. Id. at 3, 5. Images of the Optimum

  Storm X2 Tank, its replacement coil, and the Optimum Nano Tank Replacement Coil also fail to

  utilize Plaintiff’s purported signature color scheme of black, brown, and gold. Id. at 6.

         The Court therefore finds that Plaintiff has failed to plausibly allege a consistent overall

  look to its product line. 5 Counts II and IV are dismissed.




  5
    In a footnote, Defendant also challenges Plaintiff’s trade dress claims for failing to adequately
  allege a secondary meaning to the trade dress. Specifically, Defendant argues that the SAC
  contains no allegations about “the amount of sales, or amount or types of advertising of the alleged
  trade dress.” Def’s Br. 21. The Third Circuit has provided the following non-exhaustive list of
  factors to consider when evaluating secondary meaning: (1) the extent of sales and advertising
  leading to buyer association; (2) length of use; (3) exclusivity of use; (4) the fact of copying; (5)
  customer surveys; (6) customer testimony; (7) the use of the mark in trade journals; (8) the size of
  the company; (9) the number of sales; (10) the number of customers; and, (11) actual confusion.
  Defendant appears to only raise an argument pertinent to the first factor. However, the Court does
  not reach this contention because it finds Plaintiff’s failure to meet the “overall consistent look”
  standard to be dispositive.
                                                   11
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 12 of 14 PageID: 4541




            B. Unjust Enrichment

            Defendant moves to dismiss Count V for unjust enrichment, arguing that Plaintiff has

  provided only “bare-bones and conclusory allegations” to support this claim. Def’s Br. 26.

            “To state a claim for unjust enrichment, a plaintiff must allege ‘(1) that the defendant has

  received a benefit from the plaintiff, and (2) that the retention of the benefit by the defendant is

  inequitable.’” Hassler v. Sovereign Bank, 644 F. Supp. 2d 509, 519 (D.N.J. 2009), aff’d, 374 Fed.

  App’x. 341 (3d Cir. 2010) (quoting Wanaque Borough Sewerage Auth. v. Township of West

  Milford, 677 A.2d 747, 753 (1996) (quoting another source)). “Since a plaintiff must confer a

  benefit on the defendant to support an unjust enrichment claim, this element has been interpreted

  by New Jersey courts as a requirement that ‘the plaintiff allege a sufficiently direct relationship

  with the defendant to support the claim.’” Snyder v. Farnam Cos., Inc., 792 F. Supp. 2d 712, 724

  (D.N.J. 2011) (quoting Nelson v. Xacta 3000 Inc., 2009 WL 4119176, at *3 (D.N.J. Nov. 24,

  2009)).

            The SAC lacks sufficient factual allegations to adequately support a claim for unjust

  enrichment. Count V is dismissed. 6

            C. Fraud on the USPTO – Count VI

            Defendant moves to dismiss Count VI for fraud on the USPTO, asserting that 15 U.S.C. §

  1120 applies only to fraud claims as to existing registrations, rather than pending applications.

  Def’s Br. 21-22.




  6
   Plaintiff’s opposition brief discusses “the limited discovery” that was conducted in this case in
  an effort to support the unjust enrichment claim. Pl’s Opp’n 17. Such evidence is not appropriately
  considered on a motion to dismiss.
                                                   12
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 13 of 14 PageID: 4542




         The Lanham Act provides in pertinent part that “[a]ny person who shall procure registration

  in the [USPTO] of a mark by a false or fraudulent declaration or representation, oral or in writing,

  or by any false means, shall be liable in a civil action by any person injured thereby for any

  damages sustained in consequence thereof.” 15 U.S.C. § 1120. This provision applies only to

  marks that have been obtained; it does not pertain to trademark applications that have not been

  registered. See Fenwick v. Dukhman, No. 13-4359, 2015 U.S. Dist. LEXIS 35904, *12 (Mar. 20,

  2015) (citing cases from other jurisdictions). Federal courts have interpreted the plain meaning of

  “any person who shall procure registration” to mean “any person who has obtained, rather than

  simply applied for, registration of a mark.” Dunn Comput. Corp. v. Loudcloud, Inc., 133 F. Supp.

  2d 823, 831 (E.D. Va. 2001); Country Mut. Ins. v. Am. Farm Bureau Fed’n, 876 F.2d 599, 601

  (7th Cir. 1989) (finding that Section 38 “makes sense when ‘procure’ is taken to mean ‘obtain’

  and little sense when taken to mean ‘apply for’”); Tiny Tot Sports, Inc. v. Sporty Baby LLC, No.

  04-4487, 2005 U.S. Dist. LEXIS 18137, *15 (S.D.N.Y. Aug. 24, 2005) (explaining that “to

  ‘procure’ registration means to obtain registration, not merely to apply for registration”);

  Gaudreau v. Am. Promotional Events, Inc., 511 F. Supp. 2d 152, 160 (D.D.C. 2007) (emphasizing

  that “it is nonetheless clear that trademark owner must have actually procured a federal trademark

  registration in order for its deeds to be actionable in federal court under Section 38”).

         Plaintiff cites Covertech Fabricating, Inc. v. TVM Bldg. Prods., 855 F.3d 163 (3d Cir.

  2017) to support its argument that fraud on the USPTO is committed when a trademark applicant

  knows of others holding rights to use a mark, yet affirms that he or she “believed that no other

  person, firm, corporation, or association ha[d] the right to use the mark” in its trademark

  registration application. Pl’s Opp’n 13. Plaintiff is correct that such a knowing, material

  misrepresentation can form the basis for a fraud on the USPTO claim. However, and importantly,

                                                   13
Case 2:19-cv-16657-JMV-JAD Document 110 Filed 10/30/20 Page 14 of 14 PageID: 4543




  the defendant in Covertech that made the misrepresentation actually obtained registration of its

  mark. Covertech, 855 F.3d at 174-75. Plaintiff cites to no case law – and the Court was unable to

  locate any – in which a fraud on the USPTO claim was viable when the mark at issue was never

  registered by the defendant.

           The SAC makes clear that Duracell has filed trademark applications for OPTIMUM and

  DURACELL OPTIMUM. But the SAC makes equally clear that the applications were not

  granted. SAC ¶ 15-16. Because Duracell did not obtain registration for its marks, Plaintiff has

  failed to state a claim. Count VI is dismissed. 7

      V.      CONCLUSION

           For the foregoing reasons, Defendant’s motion to dismiss is GRANTED. D.E. 37. Counts

  II, IV, V, and VI are dismissed without prejudice and Plaintiff has thirty (30) days to file an

  amended complaint that cures the deficiencies noted herein. An appropriate Order accompanies

  this Opinion.

  Dated: October 30, 2020

                                                              __________________________
                                                              John Michael Vazquez, U.S.D.J.




  7
   In light of the foregoing analysis, the Court does not reach the additional arguments raised by
  Defendant.
                                                   14
